Title: To George Washington from Frances Bassett Washington, 17 September 1794
From: Washington, Frances Bassett
To: Washington, George


               
                  Dear and honord Sir
                  Alexandria [Va.] September 17th 94
               
               I have had the happiness to hear by my Aunts last letters, that you have entirely recoverd the indisposition you were afflicted with, while at Mount Vernon, & also that the cancerous appearance on your face is very much releived; none, I assure you can be more sincere in their congratulations on this subject than myself—The weather has been so very seasonable in this part of the country, that I beleive it is now left without doubt, the crops of corn will far exceed what are generally made here, mine, considering the few hands I have looks very promising, but unless I provide some better place to secure it, than the farm now affords, I shall run the risque of having it exposed to all the injuries of
                  
                  the weather; I have therefore my dear Sir thought it best to ask your permission to have a corn-house put up immediately, my Overseer who is a pretty good workman will undertake to do it, with the assistance of my two Carpenters—he says the farm will supply the necessary timber, except the boards for the roof, & I informd him I woud request you to be so kind as to let them be taken from the river plantation—The cheif object of my settling myself in this place (the tuition of my Children) is not as yet accomplishd entirely to my wish, I have chosen for them the school which is preferd by most of my acquaintanc<es> in town, but I think it much too crowded for children so young as mine, & it is an evil complaind of among all the schools here, a few months however will shew, whether they receiv<e> the wish’d for advantage—poor Fayette has been extremely sick for ten days, his fever has now left him, but his strength & spirits are not yet recruited—my children desire me to present their love to you, & I beg you to accept my dear Sir, the warmest wishes for your health & happiness of your gratefully affectionate
               
                  Frances Washington
               
            